Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al., US 20130231274 (IDS).

Lee et al. teaches a fusion protein of a transcription modulation domain (TMD) and a protein transduction domain (PTD), see Claim 1.  SEQ ID NO: 1 is a NF-kB domain (TMD) and SEQ ID NO:3 is Hph-1 (PTD), see SEQ ID Nos for description in pages 6 and 7 of the PG-Pub. Also as evidenced by Protein A001645, REL A comprises the instant amino acid sequence of SEQ ID NO: 1, REL A also known as p65, p65 NF-kappaB, p65 NFkB and NFKB3, see IDS Protein A001645. The fusion proteins are to treat inflammatory diseases, see claim 35, asthma, see 
Therefore, the reference anticipates the instant claims above.

Applicant’s Arguments
Applicant’s arguments are found on page(s) 4 and 5 of the remarks filed 06/21/2021. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. Applicants speak to the teachings of Claims 34, 35, and 37, arguing that the claims teach away from fusion proteins of Claim 16. Claims 34, 35, and 37 all depend from Claim 29 which teaches: 
“[a] pharmaceutical composition for treating diseases associated with malfunctions or defects of the transcription factor, comprising a fusion protein comprising TMD of the transcription factor and PTD and pharmaceutically acceptable excipients.” The fusion of TMD and PTD are claimed, and their components more specifically recited in the dependent claims from Claim 29. Regarding the limitation from Lee’s teachings from paragraph [0014], the teaching is not limited to cancer as argued on page 5 of the response. The specification teaches that the transcription factor may be cancer, but this not limiting. The disease only has to be related to overactivity of NF-kB and from the specification at paragraph [0014] of the prior art record it is stated: “When the transcription factor in the embodiment is AP-1 or NF-kB (nuclear inflammatory disease. The combinations of protein transduction domains and NF-kB modulation domains are so well known that one of skill in the art that the ones disclosed by the Lee reference would be readily recognized and at once envisioned in combination with NF-kB. Lastly, the inclusion of SEQ ID NO: 1 is simply NF-kB in sequence form. 

  Objections
The title is objected to for the word “novel.”

     Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 am to 5:00 pm, Eastern Standard Time.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS S HEARD/Primary Examiner, Art Unit 1654